UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

AMERICAN GREAT LAKES PORTS                       :
ASSOCIATION, et al.,                             :
                                                 :
       Plaintiffs,                               :
                                                 :       Civil Action No.:     16-1019 (RC)
       v.                                        :
                                                 :
ADMIRAL PAUL F. ZUKUNFT,                         :
Commandant, United States Coast Guard,           :
et al.,                                          :
                                                 :
       Defendants.                               :

                                 MEMORANDUM OPINION


                                     I. INTRODUCTION

       In 2016, the Coast Guard promulgated new rules for calculating the rates that

international shippers must pay American maritime pilots on the waters of the Great Lakes.

Throughout the notice-and-comment process, Plaintiffs—representatives of the international

shipping community—criticized the proposed rules on a variety of grounds. After having their

comments largely rejected, the shippers sued the Coast Guard in this Court under the

Administrative Procedure Act, 5 U.S.C. §§ 500 et seq. In this Court’s most recent opinion, the

Court ruled that the Coast Guard acted arbitrarily and capriciously in two ways, but reserved its

judgment on the issue of the appropriate remedy to be applied in this case. After having now

received supplemental briefing, the Court now decides the issue. For the reasons stated below,

the Court finds that the appropriate remedy is to remand this matter to the Coast Guard without

vacating the 2016 Rule.
                                      II. BACKGROUND

       This Court previously gave a detailed description of the facts at issue in this case in its

prior Memorandum Opinion, Am. Great Lakes Ports. Ass’n. v Zukunft, ––F. Supp. 3d––, 2017
WL 5128999 (D.D.C. Nov. 3, 2017). In short, this matter concerns the methodology that the

Coast Guard promulgated in 2016 for calculating rates that international shippers must pay to

maritime pilots on the waters of the Great Lakes. Plaintiffs filed suit in this Court challenging

the Coast Guard’s rate-setting method on a variety of grounds under the Administrative

Procedure Act (“APA”). The Court closely examined each of those arguments and found two to

be of merit.

       The first concerned how the Coast Guard went about estimating one of the

methodology’s inputs—target pilot compensation. Under the revised methodology, the Coast

Guard relied on compensation data for certain Canadian pilots as a benchmark, given the highly

analogous nature of the work that they performed and the conditions under which they performed

it. However, the Coast Guard felt that some amount of adjustment was needed in order to reflect

the fact that, unlike U.S. pilots, Canadian pilots were government employees. The Coast Guard

eventually decided to set target pilot compensation equal to the Canadian pilot compensation

plus an upward adjustment of ten percent. However, the Coast Guard gave no rational

explanation justifying the level of adjustment and it did not appear that the ten-percent figure

was based on any rigorous analysis or considered judgment. Rather, it appeared that the number

was merely mentioned at some point during a meeting of the Great Lakes Pilotage Advisory

Committee. Consequently, the Court found that the Coast Guard’s decision to adjust the

benchmark compensation by ten percent typified arbitrary and capricious decisionmaking and

therefore violated the APA. To be clear though, the Court did not find that the decision to make




                                                 2
an adjustment was arbitrary and capricious, it found only that the number ultimately selected by

the Coast Guard was unsupported by any rational decisionmaking.

       The Plaintiffs’ second meritorious argument concerned the Coast Guard’s failure to

consider revenue obtained from so-called “weighting factors.” In setting pilotage rates, the

Coast Guard seeks to set hourly pilotage rates that will be sufficient to cover the expenses of the

pilotage associations and also provide them with a modest rate of return. During the notice-and-

comment period, Plaintiffs observed that the proposed rule sought to set pilotage rates that would

achieve “a target revenue figure given the expected demand in the upcoming year.”

Administrative Record (“A.R.”) at 293, ECF No. 27-2. But, as Plaintiffs pointed out, actual

pilotage association revenues were not just a function of pilotage rates and demand (i.e. the

amount of shipping traffic in a given season). See A.R. at 293–94. Indeed, they argued that fees

based on vessel size, which is measured using “weighting factors,” represented a non-trivial

portion of the revenue realized by pilotage associations. See A.R. at 294. However, because the

Coast Guard’s proposed rate-setting methodology failed to account for these additional revenues,

Plaintiffs argued that the rate-setting calculation would necessarily result in higher pilotage rates

than necessary to achieve the pilotage associations’ revenue targets. See A.R. at 294. Thus,

commenters urged that the Coast Guard’s rate-setting methodology “must consider the effect of

the weighting factor on anticipated revenues when setting rates.” A.R. at 295. Despite the pleas

from commenters, the Coast Guard did not consider the effects of weighting factors in its

methodology. The Court concluded that the Coast Guard’s failure to consider the propriety of

including weighting factor revenue in its rate setting methodology was arbitrary and capricious.

       Although the Court found the Coast Guard’s 2016 Rule was deficient in the two respects

described above, the Court did not resolve what the appropriate remedy should be in this matter.




                                                  3
Instead, the Court instructed the parties to provide supplemental briefing addressing the

appropriate remedy in this case. The parties have now fully briefed this final issue.


                                         III. ANALYSIS

       Plaintiffs argue that they are entitled to myriad forms of relief. First, Plaintiffs urge the

Court to vacate the 2016 Rule in its entirety. Pls.’ Suppl. Br. at 14–16, ECF No. 36. They then

request relief that is both retrospective and prospective in nature. Retrospectively, Plaintiffs

argue that they are entitled to relief that addresses the “burdensome effects on vessel owners

(ratepayers) of the unlawful rates established by the 2016 Final Rule.” Pls.’ Suppl. Br. at 17.

Specifically, they request that the Court order that the Coast Guard calculate the “overcharges”

that Plaintiffs paid in the 2016 season by undertaking a “simple arithmetic exercise” and then

order the Coast Guard to “re-rate” invoices for the 2016 season, which would effectively entitle

ship owners to a refund. Pls.’ Suppl. Br. at 18–20. Alternatively, Plaintiffs suggest that the

Court could require the Coast Guard to credit ship owners for those same “overcharges” in the

next shipping season. Pls.’ Suppl. Br. at 19. Plaintiffs also request that the Court order

reimbursements for “overcharges” that have already occurred in the 2017 shipping season, given

that the 2017 rate setting relied on the same ten-percent adjustment to benchmark compensation

as the 2016 season. Pls.’ Suppl. Br. at 22. On the prospective side of things, Plaintiffs ask the

Court to (1) enjoin the pilotage associations from invoicing pilotage services at the rates set forth

in the 2017 Final Rule, (2) direct the Coast Guard to recalculate the rates in the 2017 Final Rule

“by performing the purely arithmetic exercise of removing the 10 percent increase in the

benchmark pilot compensation and determining the rates that result,” and (3) instruct the Coast

Guard and the Pilotage Associations only to charge for pilotage services based on the

recalculated rates for the remainder of the 2017 shipping season. Pls.’ Suppl. Br. at 21–22.


                                                  4
        The Court must note that many of Plaintiffs’ requests demonstrate that they

fundamentally misunderstand this Court’s prior ruling. Indeed, Plaintiffs’ requested relief

implies that the Coast Guard erred by making any upward adjustment to benchmark

compensation or by not including weighting factors into its methodology. That is not what this

Court held. Rather, this Court’s prior holding stands only for the proposition that the Coast

Guard failed to justify these decisions. For example, on the ten-percent adjustment issue, while it

is possible that the adjustment amount was set too high, it could also be the case that the

adjustment was too low, or it could even be true that the adjustment amount was correctly

decided. That issue, however, is not for the Court to decide. See Motor Vehicle Mfrs. Ass’n of

U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983) (“The scope of review under

the ‘arbitrary and capricious’ standard is narrow and a court is not to substitute its judgment for

that of the agency,” rather the court is to determine whether the agency “examine[d] the relevant

data and articulate[d] a satisfactory explanation for its action including a ‘rational connection

between the facts found and the choice made.’” (quoting Burlington Truck Lines v. United

States, 371 U.S. 156, 168, 83 (1962))). Consequently, the remedy for this failure is not, as the

Plaintiffs suggest, a “purely arithmetic exercise” whereby the error can be corrected by simply

removing the ten percent adjustment from the Coast Guard’s methodology and recalculating

rates. Instead, the typical remedy for these types of APA violations is to vacate the offending

provision and to remand to the agency for proceedings consistent with the court’s order. See Am.

Bioscience, Inc. v. Thompson, 269 F.3d 1077, 1084 (D.C. Cir. 2001). Thus, to the extent that

Plaintiffs urge the Court to simply order the Coast Guard to set new 2016 and 2017 rates using

certain basic arithmetic, that the Court cannot do.




                                                  5
       Under ordinary circumstances, the APA directs courts to “hold unlawful and set aside

agency action” whenever the action is found to be “arbitrary, capricious, an abuse of discretion,

or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A). Courts in this Circuit,

however, have long held that “[a]n inadequately supported rule [] need not necessarily be

vacated.” Allied-Signal, Inc. v. U.S. Nuclear Reg. Comm’n, 988 F.2d 146, 150 (D.C. Cir. 1993)

(internal citations omitted). “The decision whether to vacate depends on [1] ‘the seriousness of

the order’s deficiencies (and thus the extent of doubt whether the agency chose correctly) and [2]

the disruptive consequences of an interim change that may itself be changed.’” Id. at 150–51

(quoting Int’l Union, United Mine Workers of Am. v. Fed. Mine Safety & Health Admin., 920
F.2d 960, 967 (D.C. Cir. 1990)). The Court examines each of these factors in turn.

       There is at least some reason to believe that the errors in the 2016 Rule were substantial.

On the ten-percent adjustment issue, the Court simply has no basis to know whether the Coast

Guard chose correctly or incorrectly. On the one hand, the Coast Guard did provide a cogent

explanation for why an upward adjustment to the benchmark compensation was necessary for

purposes of the calculation, but the Coast Guard did not offer any reason to believe that ten-

percent was necessarily the right figure. And commenters in the 2016 and 2017 ratemaking

cycles provided both arguments and data supporting both higher and lower adjustments.

Consequently, this Court is not convinced that the Coast Guard would be unable to support its

ten-percent figure, but the Court also cannot be sure that the Coast Guard would necessarily

come out the same way if it was forced to reexamine the issue. “But the Court’s uncertainty on

that point merely highlights the magnitude of the procedural violation.” Shands Jacksonville

Med. Ctr. v Burwell, 139 F. Supp. 3d 240, 268 (D.D.C. 2015) (finding error in rulemaking

“substantial” where the Secretary never “provide[d] a reasoned justification of her position”).




                                                 6
Because the Court has been given no assurance that the Coast Guard chose correctly, the Court

cannot find that the Coast Guard met its burden to show that the flaw in the rule was not serious.

See id. (“To the extent the Secretary bears the burden of demonstrating that the ‘normal remedy’

of vacatur does not apply, . . . she has failed to show that the flaw in the rule was not serious”

(quoting Allina Health Servs. v. Sebelius, 746 F.3d 1102, 1110 (D.C. Cir. 2014))). And there is

even greater reason to doubt the Coast Guard’s decision on the issue of weighting factors, given

that the Coast Guard admittedly saw “potential merit” in the commenters’ suggestions and then,

just one year later, incorporated weighting factors into its rate-setting methodology. Thus, the

Court cannot conclude that the defects in the Coast Guard’s 2016 Rule were not serious.

       But the seriousness of the defects does not end this Court’s inquiry. The Court must also

consider the “disruptive consequences of an interim change that may itself be changed.” “When

a court vacates an agency’s rules, the vacatur restores the status quo before the invalid rule took

effect and the agency must initiate another rulemaking proceeding if it would seek to confront

the problem anew.” Envtl. Def. v. Leavitt, 329 F. Supp. 2d 55, 64 (D.D.C. 2004) (internal

citation and quotation marks omitted). That is, the offending rule is rendered void and of no

effect and there is a “reinstat[ement] [of] the rules previously in force.” Action on Smoking &

Health v. C.A.B., 713 F.2d 795, 797 (D.C. Cir. 1983).

       In this case, vacatur would mean that the rates previously declared for the 2016 shipping

season would be set aside and the 2015 rates, which were lower than those in 2016, would be

deemed operative for the entirety of that shipping season. Shipping companies and pilotage

associations would, after vacatur, find that every payment that was made in the 2016 season was

erroneous. Moreover, it would appear that the Coast Guard would be unable to reinstate the

2016 rates through a properly justified new rule due to the presumption against retroactive




                                                  7
rulemaking.1 See Bowen v. Georgetown University Hosp., 488 U.S. 204, 208–09 (1988) (“[A]

statutory grant of legislative rulemaking authority will not, as a general matter, be understood to

encompass the power to promulgate retroactive rules unless that power is conveyed by Congress

in express terms” and, “[e]ven where some substantial justification for retroactive rulemaking is

presented, courts should be reluctant to find such authority absent an express statutory grant.”).

While there seems to be some dispute over whether and to what extent the pilotage associations

might be required to issue refunds under those circumstances, to the extent that they would be

required to do so, the disruptive consequences are clear.2 Indeed, the D.C. Circuit has

recognized as much in cases that are very much analogous to the circumstances presented here.

See Allied–Signal, 988 F.2d at 151 (“the consequences [of vacatur] may be quite disruptive”

because “the Commission would need to refund . . . fees collected . . . [and] it evidently would be

unable to recover those fees under a later-enacted rule.”); Heartland Reg’l Med. Ctr. v. Sebelius,

566 F.3d 193, 198 (D.C. Cir. 2009) (holding that second Allied–Signal factor weighed against

vacatur because vacating the rule “would have required HHS to make payments to those


       1
          The Coast Guard’s statutory rate-making authority is governed by 46 U.S.C. § 9303(f).
It provides in relevant part that the Coast Guard “shall prescribe by regulation rates and charges
for pilotage services, giving consideration to the public interest and the costs of providing the
services.” Id. Plaintiffs make no attempt to argue that the language in this statute or any other
authorizes the Coast Guard to retroactively set pilotage rates. The Court’s own review yields no
basis upon which to find the Coast Guard is so authorized.
       2
          Even if the pilotage associations would not be required to issue refunds, remand without
vacatur is the appropriate remedy when the status quo ante cannot be restored. See Milk Train,
Inc. v. Veneman, 310 F.3d 747, 756 (D.C. Cir. 2002) (holding that remand without vacatur was
appropriate when there was “no apparent way to restore the status quo ante” where “the
Secretary here has already disbursed the 1999 program moneys to numerous dairy producers
throughout the country, and those moneys may not be recoverable three years later”); Sugar
Cane Growers Co-op of Fla. V. Veneman, 289 F.3d 89, 97 (D.C. Cir. 2002) (holding that remand
without vacatur was appropriate because “[t]he egg has been scrambled and there is no apparent
way to restore the status quo ante” where the Secretary had improperly disbursed large quantities
of sugar to farmers across the country, who in turn had already plowed under their crops.)



                                                 8
hospitals for [certain] years [in which the rule was in effect] and for any subsequent years until

the agency repromulgated the same rule and gave an adequate reason for rejecting the

alternatives,” but “[r]einstating the same rule [] likely would not have enabled HHS to recover

payments made [in those years] through the time of reinstatement” because of the rule against

retroactive rulemaking). Because “remand with vacatur would, in effect, dictate a substantive

outcome based on a procedural error . . . the disruptive consequences would be considerable.”

Shands Jacksonville Med. Ctr., 139 F. Supp. 3d at 270.

       Having found that the first Allied–Signal factor favors vacatur and the second factor

counsels against vacatur, the Court must weigh these competing considerations. “There is no

rule requiring either the proponent or opponent of vacatur to prevail on both factors,” rather

“resolution of the question turns on the Court’s assessment of the overall equities and practicality

of the alternatives.” Id. (internal citations omitted). While the Court does find that the

deficiencies identified in the 2016 Rule were significant, the Court cannot conclude that they

were so substantial as to warrant the considerable disruption that vacatur would likely invite.

Rather, the Court finds that the appropriate remedy is to remand the matter to the Coast Guard

and for the Coast Guard to evaluate and justify an appropriate adjustment to benchmark

compensation for its ratemaking methodology going forward.3



       3
          In the Court’s prior decision, the Court also noted that there was a question about
whether the weighting-factor issue had become moot given that the Coast Guard had issued a
rule in 2017 that incorporated weighting factors into its rate-setting methodology. See Great
Lakes Pilotage Rates—2017 Annual Review, 82 Fed. Reg. 41,466, 41,466 (Aug. 31, 2017).
Ordinarily, such action is enough to moot an APA issue. See e.g., Worth v. Jackson, 451 F.3d
854, 861 (D.C. Cir. 2006). However, in some circumstances, when there is a possibility to
recoup payments made under a prior rule, courts have found that the promulgation of the new
rule may not necessarily eradicate the effects of the old rule and thus may not moot the issue.
See Cape Cod Hosp. v. Sebelius, 630 F.3d 203, 210 (D.C. Cir. 2011) (“a live controversy
remain[ed] regarding the [plaintiffs’] objection to [a] 2007 rule” concerning Medicare payments
despite agency’s 2008 adjustment “to reverse the effect of the 2007” rule because “the 2008 rule


                                                 9
                                       IV. CONCLUSION

       For the foregoing reasons the Court concludes that this matter should be remanded to the

Coast Guard without vacating the 2016 Rule. An order consistent with this Memorandum

Opinion is separately and contemporaneously issued.


Dated: March 15, 2018                                               RUDOLPH CONTRERAS
                                                                    United States District Judge




in no way compensated for any underpayments that might have been made in 2007.”). There is
probably good reason to believe that this line of reasoning may be applicable to the weighting-
factors issue. Nevertheless, whether the weighting-factors issue is moot or not, it has no real
practical impact on the outcome of this case. At the very least, there is a live issue with respect
to the ten-percent adjustment to benchmark compensation. Indeed, in 2017 the Coast Guard
noted that it “continue[d] to believe that the benchmark established in the 2016 final rule, based
on Canadian pilot salaries plus a 10 percent differential to calculate the value of certain benefits,
[was] an appropriate level of compensation.” 82 Fed. Reg. at 41,481. Thus, some remedy is
appropriate in this case. Because the Court finds that the appropriate remedy is to remand
without vacating the 2016 Rule, whether the weighting-factors issue is moot or not makes no
practical difference in the outcome here.


                                                 10